8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Woodrow Wilson MILES, Defendant-Appellant.
No. 93-6076.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 7, 1993.Decided:  October 27, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Woodrow Wilson Miles, Appellant Pro Se.
Debra Jean Prillaman, Assistant United States Attorney, for Appellee.
E.D.Va.
AFFIRMED
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Woodrow Wilson Miles appeals from the district court's order denying his Motion for a New Trial filed pursuant to Fed.  R. Crim.  P. 33.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Miles, No. CR-88-333 (E.D. Va.  Dec. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED